Title: 1760. Oct. 9th.
From: Adams, John
To: 


       In Support of Complaint in Case Neal’s Action is not entered.
       I do not know, nor is it possible for your Honours to determine, what Reason induced the Plantiff to renounce this suit. Whether it was, because the Estate is insolvent, or because he had no Cause of Action, or because his Action was mislayed, or because his Writ was bad, which by the Way is very probable, considering who drew it, that determined the Plantiff, not to enter this Action, I cannot say, and your Honours cannot determine. It appears to your Honours, that the Defendant has been vexed and distressed by this summons, that she has been obliged to take a Journey to this Town, and to attend upon this Court, where it appears there is nothing for her to answer to. All this appears. What Motive induced the Plantiff to drop his Action does not appear, and therefore We have a Right to Costs. As Things are Circumstanced, I will own, that had this Action been commenced by any Gentleman, at this Bar, I would have dispensed with this Complaint, but it was drawn by a petty fogging Deputy Sheriff against whom I know it is my Duty, and I think it is my Interest to take all legall Advantages. And he himself cannot think it hard, as he has taken both illegal and iniquitous Advantages against me. Therefore I pray your Honours Judgment for Costs.—Q. If this Action should be entered, what must be done with it? Continued, or dismissed?—A Motion must be made for a Continuance or a Dismission.
      